department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject sara m coe chief field service procedural branch cc dom fs proc deficiency_interest computation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x e i n authorized representative year year tax_year ending tax_year ending -- filing due_date for tax_year -- filing_date for tax_year - filing due_date for tax_year due dates and for making estimated_tax payments for tax_year issue s as of what date or dates does underpayment interest begin to accrue on an underpayment_of_tax for x’s year where the underpayment is attributable to x’s election on to have an overpayment_of_tax from year credited to its estimated_tax liability for year without designating the estimated_tax payments to which the overpayment was to be credited conclusion where x has reported an overpayment on its year return and has elected to have the overpayment credited to its estimated_taxes for the succeeding tax_year interest will be assessed on the portion of any subsequently determined deficiency less than or equal to the overpayment as of the date or dates the overpayment is applied to the succeeding year’s estimated_tax liabilities or to the original due_date of the succeeding year’s income_tax return to the extent the overpayment is not needed to satisfy specific installments of estimated_tax if the deficiency is less than the amount of the overpayment that was credited to the next tax_year interest on the deficiency should be computed by matching the amount of the deficiency against each application of the overpayment starting with the portion of the overpayment that was paid on the most recent date facts x timely filed its year tax_return under extension on the return reported a tax_liability of dollar_figurem previous tax_payments of dollar_figurem and an overpayment of dollar_figurem all of the tax_payments were made before the original due_date for the year return on the return x elected to have the entire dollar_figurem overpayment credited to its estimated_tax liabilities for year under sec_6402 but did not designate the installment to which the overpayment was to be applied pursuant to revrul_88_98 1988_2_cb_356 and revrul_77_475 1977_2_cb_476 as modified by revrul_84_58 1984_1_cb_254 the service applied the entire overpayment to the first installment_payment for year which was due on x made no other estimated_tax payments for year for year x reported dollar_figurem of tax_liability dollar_figurem of previous tax_payments credited from and an overpayment of dollar_figurem which it elected to have credited to the next tax_year in year the service assessed an audit deficiency of dollar_figurem against x for year x has paid the tax_deficiency together with underpayment interest computed from through the date the tax was paid the service computed the underpayment interest starting as of and has attempted to collect the difference from x collection efforts have been stopped pending this request for advice law and analysis sec_6601 of the internal_revenue_code provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amounts shall be paid for the period from such last date to the date paid the date prescribed for payment of income_tax is the due_date for the tax_return without regard to extensions sec_6151 b in situations where the service determines a deficiency in tax after a taxpayer has elected to have an overpayment that is claimed on a timely filed return including one filed under extension for the deficiency year credited against an installment of the succeeding year’s estimated_tax liability revrul_88_98 1988_2_cb_356 concludes that interest on the subsequently determined deficiency runs from the due_date of the installment_payment against which the overpayment was credited on the part of the deficiency that is equal to or less than the claimed overpayment and from the original due_date of the first year’s return on the remainder of the deficiency revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid no one disputes that an income_tax_liability is due as of the original return filing due_date under the avon products analysis however it is also paid as of that due_date to the extent that there are sufficient payments in the account to cover the liability the tax_liability does not become unpaid until the date on which amounts that were in the account on the due_date have been refunded to the taxpayer or credited to another tax_liability in rev_rul the service took the position that the critical date as of which the tax became unpaid was the due_date for the estimated_tax installment_payment that the taxpayer designated for payment with the overpayment credit if the taxpayer designated no specific installment_payment revrul_88_98 provided that the service would use the earliest installment date for the succeeding year in 36_fedclaims_680 acq aod cc date the taxpayer elected to credit an overpayment from its tax_year to its estimated_tax liability but did not attach a a statement indicating the installment to which the service should credit the overpayment when a tax_deficiency was later determined for the tax_year the service relied upon revrul_88_98 to compute interest on the underpayment from the due_date of the first estimated_tax installment however before the credit election was made on date with the filing of the return the taxpayer had already made sufficient estimated_tax payments for the first two quarters of to avoid any addition_to_tax that might have been imposed under sec_6655 for failure to pay estimated_tax the court of federal claims concluded that the service’s application of the overpayment credit to the first installment period was not material because the overpayment was not needed to satisfy any installment_obligation prior to the date when the return was filed the service had the use of the taxpayer’s money from the due_date of the first installment may to the date the return was filed october in light of may department stores the service has reconsidered the manner in which interest on a subsequently determined deficiency is to be computed under sec_6601 when the taxpayer has made an election to apply an overpayment to the succeeding year’s estimated_taxes when such an election is made the overpayment will be applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition to the tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency for the overpayment year from the date or dates that the overpayment is applied to the succeeding year’s estimated_tax obligations in all situations the estimated_tax rules in effect for the tax_year to which the overpayment is credited will be used to determine the amount of estimated_taxes due and thus the amount of the overpayment needed to satisfy the obligation for each installment of estimated_tax any remaining balance of the overpayment credit will be applied as of the due_date without extensions for filing the successive year’s income_tax return except for the credit overpayment from year x made no estimated_tax payments for year your request for advice does not include information about x’s potential estimated_tax liability x’s liability for each installment_payment for the year can be readily ascertained however by having a computation done of the amount of payment necessary each quarter to avoid an addition_to_tax for failure to pay estimated_tax for purposes of computing interest on the year deficiency the overpayment credit from year of dollar_figurem can then be allocated to each estimated_tax payment due in year with the balance being applied as of the due_date for the year income_tax return in this case the dollar_figurem overpayment credit greatly exceeds the total dollar_figurem tax_liability for year and the dollar_figurem deficiency subsequently determined for year assuming that an estimated_tax liability equal to the total year liability of dollar_figurem was to be paid in four equal payments of dollar_figure 5m dollar_figurem of the year overpayment would not have become unpaid until the dollar_figurem deficiency determined for year in year is easily payable out of that amount which was paid until because the full amount of the tax_deficiency would not have become unpaid until deficiency_interest on that underpayment would not start to accrue until the service is not entitled to assess interest on the deficiency starting as of further provided that a timely refund claim is filed x would be entitled to a refund of deficiency_interest paid for the period from through case development hazards and other considerations the service should recompute the underpayment interest due from x on the year deficiency and make the appropriate adjustments to x’s account for year if the computation is consistent with that provided by x and the interest has in fact been overpaid no further collection action should be taken and x should be notified of the overpayment it appears that x may file a timely claim_for_refund inasmuch as a significant portion of the total_payment of the deficiency plus interest was paid within the last two years for the year the total amount of tax paid would have decreased over the year as follows date dollar_figureapplied to year tax paid balance - year -dollar_figure m - m - m - m - m dollar_figure m m m m m m
